      Case 1:19-cv-09964-AJN-KNF Document 45 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                  4/15/2020
SOUTHERN DISTRICT OF NEW YORK


   Pete Tanguay, et al.,

                           Plaintiffs,
                                                                     Case No. 19-CV-9964
                 –v–
                                                                            ORDER
  Wellsky Corporation,

                           Defendant.


ALISON J. NATHAN, District Judge:

       In light of the general pre-trial referral to Judge Fox, the initial pre-trial conference

scheduled for April 21, 2020 is hereby adjourned sine die.

       SO ORDERED.


               15 2020
 Dated: April _____,
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
